DETAILED ACTION
Election/Restriction
GENERAL REMARKS
Regarding Applicant’s claims, filed 23 March 2020, Claim 42 (as currently written) is dependent upon canceled Claim 1.  In the interests of compact prosecution, Examiner has grouped Claim 42 with Claims 40-41 in the restriction requirements below, since Claim 42 contains structural limitations also present in Claim 40, to include a “dispensing device”, “peripheral unit”, “rotable cover”, and “blocker”.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 23-30, drawn to a bottle insert, the bottle insert comprises a monitor for monitoring exits of objects through a path formed in the bottle insert; wherein the monitor comprises a receiver, a transmitter and a controller;  wherein the transmitter is arranged to transmit radiation towards the receiver and through the path; wherein at least one of the receiver and the controller is arranged to detect a passage of each object through the path based on an effect of the passage of each object through the path on the radiation received by the receiver.  
	Group II, claims 31-34, drawn to a bottle insert, the bottle insert comprises a monitor for monitoring when a seal is breached; wherein the monitor comprises a receiver, a transmitter and a controller; wherein the transmitter is arranged to transmit radiation towards the seal; and the receiver is configured to receive reflected radiation from the seal while the seal is not breached; wherein at least one of the receiver and the controller is arranged to detect that the seal is breached when the receiver 
	Group III, claims 35-39, drawn to a kit, comprising a bottle insert, a cap and a bottle; wherein the cap comprises a reflecting element and non-reflecting elements; wherein the bottle insert comprises: a positioning monitor for monitoring a position of the cap; wherein the monitor comprises a receiver, a transmitter and a controller; wherein the transmitter is arranged to transmit radiation towards the cap; wherein the receiver is arranged to receive reflected radiation from the cap only when the reflecting element is aligned with the receiver and the transmitter; wherein at least one of the receiver and the controller is arranged to detect a position of the cap based on a reception or a lack of reception of reflected radiation by the receiver while the transmitter transmits the radiation towards the cap.  
	Group IV, claims 40-42, drawn to a bottle insert, comprising a monitor; wherein the monitor comprises a receiver, a transmitter and a controller; wherein the transmitter is arranged to transmit radiation through a transmitter tunnel formed in a body of the bottle insert; wherein the receiver is arranged to receive reflected radiation through a receiver tunnel formed in the body of the bottle insert; wherein at least one of the receiver and the controller is arranged to detect a reception or a lack of reception of reflected radiation by the receiver while the transmitter transmits the radiation.  
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I - IV lack unity of invention because even though the inventions of these groups require the technical features of a bottle insert comprising a receiver, a transmitter, and a controller, these technical features are not special technical features as they do not make a contribution over the prior art in view of Chang (US 2003/0095253).  Chang teaches a bottle 

	A telephone call was made to Attorney Reches on 20 October 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753